

113 HR 3937 IH: To evaluate and report on the feasibility and effectiveness of using natural gas as a fuel source in long haul trucks.
U.S. House of Representatives
2014-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3937IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2014Mr. Graves of Missouri (for himself and Mr. Terry) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo evaluate and report on the feasibility and effectiveness of using natural gas as a fuel source in long haul trucks.1.Statement of policyIt is the policy of Congress that our fuel supply needs to be diverse and one method of diversification is the use of natural gas as a fuel source in long haul trucks.2.Evaluation and reportNot later than 120 days after the date of enactment of this Act, the Secretary of Transportation shall—(1)appoint representatives from the Department of Energy, the Environmental Protection Agency, the Department of Commerce, Members of Congress, State governments, and private sector individuals with expertise in the use of various fuel sources to evaluate the issues described in paragraph (2); and(2)conduct an evaluation and report to Congress on its findings regarding the following:(A)Barriers to transition from diesel fuel to natural gas in long haul trucks.(B)Environmental benefits of using natural gas in long haul trucks.(C)The benefits and drawbacks of using natural gas in long haul trucks.(D)The expected price differential between traditional diesel oems and natural gas oems.(E)Concerns of the participating representatives appointed by the Secretary of using natural gas in long haul trucks.(F)The effect of using natural gas in long haul trucks on the Highway Trust Fund.3.DefinitionFor purposes of this Act, the term long haul truck means a commercial vehicle with a 26,000 pound or greater gross vehicle weight rating.